ROBERTS, Justice.
The State appeals from a judgment of the Superior Court, Somerset County, vacating Danny A.’s juvenile adjudication for violation of 17-A M.R.S.A. § 253(1)(B) (1983 & Supp.1987)1 on the ground that this section was not intended to be applied against a juvenile who is under the age of fourteen. This case is governed by our recent holding in State v. Edward C., 531 A.2d 672 (Me.1987), that a juvenile under fourteen years of age can be prosecuted for gross sexual misconduct. Although Danny A. invites us to overrule Edward C., we decline to do so.
We also determine that the preliminary investigation conducted by the juvenile case worker met the requirements of 15 M.R.S.A. § 3301 (1980 & Supp.1987). Moreover, Danny A. has failed to demonstrate that the manner of investigation established by the statute in any way violated his constitutional rights.
The entry is:
Judgment vacated.
Remanded to Superior Court for entry of judgment affirming the adjudication of the juvenile court.
All concurring.

. Section 253 (gross sexual misconduct) makes it unlawful for a person to engage in a sexual act with a person under the age of fourteen who is not his spouse.